Citation Nr: 1207455	
Decision Date: 02/28/12    Archive Date: 03/09/12

DOCKET NO.  03-03 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from July 1963 to July 1967.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  In August 2006 and November 2009, the Board remanded the present matter for additional development and due process concerns.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).

In February 2005, the Veteran testified before a Veterans Law Judge (VLJ) who is no longer at the Board.  The hearing transcript has been associated with the claims file.  The record indicates that the Veteran was offered the opportunity to testify before another VLJ but declined to do so.  See May 2011 Board letter; May 2011 Veteran response.  

In light of Clemons v. Shinseki, 23 Vet. App. 1 (2009) and the multiple psychiatric diagnoses (PTSD and depression) of record, the claim for service connection for PTSD has been recharacterized as a claim of "entitlement to service connection for a psychiatric disorder, to include PTSD." 

In the November 2009 decision, the Board referred issues of service connection for a back disorder and entitlement to an earlier effective date and higher rating for allergic rhinitis for clarification and the issue of entitlement to a total disability rating based on individual unemployability for further development.  It is unclear whether any action has been taken.  These issues are again referred to the RO for appropriate action. 

FINDINGS OF FACT

1.  The Veteran's asthma clearly and unmistakably existed prior to service and clearly and unmistakably did not increase in severity during service, and it was not caused or aggravated by the service-connected allergic rhinitis.

2.  A psychiatric disorder did not onset in and is not causally related to service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for asthma have not been met.  
38 U.S.C.A. §§ 1110, 1111, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.306, 3.310 (2011).  

2.  The criteria for service connection for a psychiatric disorder have not been met.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Service connection may also be established by chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b) (2011).  Continuity of symptomatology may establish service connection if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is postservice evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet. App. 488, 495-96 (1997)).  "[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496.

Secondary service connection shall be awarded when a disability "is proximately due to or the result of a service- connected disease or injury."  In addition, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310.  

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. §§ 5107(b), 7104(a); 38 C.F.R. § 3.303(a).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

Asthma

The June 1963 enlistment examination reflects the Veteran's history of "asthma' as an infant."  Clinical examination of the lungs and chest was normal, and a chest X-ray was negative.  Subsequent service treatment records reflect no treatment for asthma per se, no histories of current asthma episodes, and normal clinical evaluation of the lungs on examination in November 1966 and June 1967.  However, a March 1967 allergy consultation record does reflect a diagnosis of asthma and prescription of Tedral for wheezing, and several records reflect histories of asthma:  in April 1965, the Veteran reported a history of occasional seasonal hay fever and asthma; in November 1966, the Veteran reported "asthma" and moderate respiratory distress all his life, especially around dust, which was relieved with an inhaler; in March 1967, the Veteran reported "many years" of nasal congestion and asthma, especially in the early spring, late summer, and fall, and chest tightness when smelling some perfumes or when the floor was being swept which he self-treated with Primatene; and in June 1967, the Veteran reported asthma in childhood with infrequent and non-severe attacks which were not associated with shortness of breath.  

An October 1972 private treatment records reflects the Veteran's history of childhood asthma and current symptoms including coughing, tight chest, and shortness of breath.  Examination revealed bilateral wheezing.  The examiner rendered diagnoses including asthma.  Subsequent medical records reflect continued findings and treatment for asthma and continued histories of asthma since childhood.  

A November 2002 VA examination record reflects the Veteran's history that he was diagnosed with and treated for asthma as a child.  He indicated that he often missed school, especially during high school, due to asthma episodes, particularly in the spring and summer.  He reported that symptoms of asthma in high school would "come on like a cold," and go down from the nose to the throat and chest, resulting in difficulty breathing and sputum.  He reported that he had the "same thing, no different" during service.  He indicated that the worst came when he was hospitalized with pneumonia, and he indicated that he believed the pneumonia was secondary to asthma.  The examiner noted that the Veteran was unable to differentiate between his nose and lung problems; the Veteran believed that it all went together.  The Veteran denied the use of an inhaler in the military but indicated that he "may have been on some pills."  The examiner noted that the service treatment records reflected histories of childhood asthma and treatment for pneumonia and allergic rhinitis.  The examiner diagnosed the Veteran with asthma, though he noted that pulmonary function testing (PFT) was not indicative of asthma and that a chest X-ray was more suggestive of emphysema than asthma.  The examiner reported that, based on the Veteran's history and military file, he believed the Veteran's military service did not cause a worsening of the asthma.  The examiner explained that most of the Veteran's symptoms were nasal allergies, which were "all well documented in military records" and that the Veteran reported missing school frequently and being "that way all his life." 

In February 2005, the Veteran presented testimony before the Board.  At that time, he reported that he was treated on several occasions during service and that he was provided an inhaler and medications, which he was "pretty sure was Albuterol" during service.  He also reported treatment prior to and after service for asthma and indicated that he believed his asthma worsened due to service.  

In February 2007, the Veteran underwent another VA examination.  The examination record reveals the Veteran's history of chest tightness and wheezing during service, perhaps lasting even up to a week.  The Veteran reported that he did not go to the doctors during service because, based on his long history of asthma, he did not think there was much they could do with it.  The examiner noted that the Veteran was straightforward that he has had asthma all his life.  

The examiner reported that there was "some evidence that the Veteran had asthma in service," though it was "very limited."  The examiner noted that the service medical records revealed diagnoses of allergic rhinitis and asthma and provision of Tedral for wheezing in 1967; that a November 1966 examination record reflected the Veteran's history of moderate respiratory distress all his life, especially around dust, which was relieved by an inhaler; and that the June 1967 separation examination reflected a history of infrequent attacks and no severe/shortness of breath associated with asthma.  The examiner further noted that there was no other recorded evidence of difficulty with asthma during service.  

After examination and review of the file, the examiner diagnosed the Veteran with preexisting asthma, dating to approximately age 2, based on prior histories.  The examiner reported that the asthma had apparently improved by the time of entrance into service based on the Veteran's history that the attacks were less frequent.  The examiner reported that even though the Veteran "may have had events in service as he state[d], it [did] not appear that [the Veteran] was seen acutely with any attack, [and] there [was] very limited reference to the ongoing presence of asthma."  Thus, the examiner believed the asthma was not aggravated beyond its usual course by service.  The examiner added that it was his opinion that the Veteran has had ongoing asthma since before service which was not aggravated by service.  

The examiner provided another opinion in March 2007.  The examiner noted that he had reviewed the claims file, which "extensively document[ed]" the fact that the Veteran had been diagnosed with asthma prior to service.  The examiner found no evidence that the asthma was aggravated in service.  The examiner explained that most of the respiratory problems in service involved the upper airway, i.e. the chronic nasal problems and nasal obstruction due to the deviated septum and allergic rhinitis, and that  although there was one report indicating that the Veteran was provided Tedral with wheezing and notes indicating the Veteran may have had some such problems while on service, the problems were minor enough that the Veteran did not seek treatment, instead using over-the-counter medication as necessary.  The examiner added that there were actually no observations made of any acute wheezing observed by medical personnel; that the in-service histories of difficulty breathing were linked to difficulty breathing through the nose rather than any asthma or pulmonary symptoms; and that although the Veteran was treated for pneumonia during service, there was no mention of a flare-up or treatment for asthma during the pneumonia episode.  The examiner reported that the onset of asthma was not in service and that any asthma that the Veteran had in service was mild enough that the Veteran did not seek medical attention; thus, the examiner believed the pre-existing asthma was not aggravated by or during service.  

A July 2007 VA examination record reflects the Veteran's history of asthma since childhood, for which he used a daily inhaler.  

A September 2008 private physician's statement indicates his opinion that the Veteran's "past history of various respiratory conditions (pneumonia, bronchitis, rhinitis) were currently related to each other.  See Morgan statement.  

Another VA opinion was obtained in March 2011.  The author, who was a board-certified pulmonologist, noted that he had reviewed the claims file.  The examiner summarized the relevant evidence, noting that the record "clearly documents" that the Veteran had asthma prior to service and that examination never documented any episode of wheezing or bronchospasm during service.  The author indicated that it was true that allergic rhinitis and upper airway problems are often associated with lower airway bronchospasm and asthma and noted that the Veteran had rhino-sinus problems of at least moderate severity throughout military service.  The author believed there was no evidence of an association between the asthma and the rhino-sinus problems, however.  He explained that although the Veteran was prescribed Tedral tablets if needed for wheezing, there was not even enough concern about the possibility of active asthma or bronchospasm at that time to order a PFT; that chest exam on the day of the prescription of Tedral was clear; and that previous chest X-ray was normal.  The author reported that, other than allergies, the most frequent triggers for asthma were other inhaled respiratory irritants (dust, cigarette smoke, chemical fumes) and respiratory infections.  The author noted that there was no bronchospasm or wheezing during the hospitalization for pneumonia in 1965 or during the other visits for outpatient respiratory problems, including febrile strep throat.  The author explained that this was further indication that the asthma was not in a worsening status during service, despite the allergic rhinitis.  Thus, the author found it less likely than not that the allergic rhinitis aggravated or resulted in additional impairment of bronchial asthma. 

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment.  38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 3.304(b).  The Veteran's entrance examination record reflects normal clinical findings for the lungs and no diagnosis of asthma.  Consequently, the Veteran is presumed sound upon entry with respect to asthma.  

VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGCPREC 3-2003; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  In determining whether a disorder existed prior to service, it is important to look at accepted medical principles including clinical factors pertinent to the basic character, origin, and development of the disorder.  38 C.F.R. § 3.304(b)(1).  History given by the veteran, which conformed to accepted medical principles, in conjunction with basis clinical data, is probative evidence of the incurrence, symptoms, and course of the disorder.  38 C.F.R. § 3.304(b)(2).

A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. 1153 (West 2002); 38 C.F.R. 3.306(a)(b)(c).

The evidence of record includes numerous statements by the Veteran that his asthma preexisted service.  The Veteran is competent to report a preexisting history of asthma, and the Board finds this history is credible and consistent with the evidence of record.  See 38 C.F.R. § 3.159(a)(2); Layno v. Brown, 6 Vet. App. 465, 471 (1994).  The record also includes competent opinions by VA examiners and a VA pulmonologist that the Veteran's asthma preexisted service.  See VA examination records.  Based on the Veteran's history and the opinions of the VA examiners, the Board finds the record includes clear and unmistakable evidence that asthma preexisted service.  See 38 C.F.R. § 3.304(b)(1) and (2).  

To rebut the presumption of soundness, there must also be clear and unmistakable evidence that there was no increase in severity during service.  Initially, the Board notes that the Veteran has competently and credibly reported symptoms of asthma during service and that the Veteran was provided a medication to use as needed for wheezing during service.  The occurrence of symptoms alone does not constitute aggravation of the disability, however.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a).  

In this case, the service treatment and examination records do not reflect any treatment, complaints, or abnormal findings suggestive of an acute asthma episode during service, to include while undergoing treatment for other respiratory problems such as pneumonia, and at separation, the Veteran indicated that the asthma episodes were infrequent and not severe.  The Board acknowledges that the Veteran now contends that his asthma worsened during service.  The Veteran has not provided any specific explanation for how he came to this conclusion, however, such as an allegation of more frequent or more severe asthma attacks (as opposed to upper respiratory attacks/infections) during service, and the Board finds this current history of worsened symptoms is less credible, and thus less probative, than the history of infrequent, nonsevere asthma provided at separation.  Furthermore, the post-service medical evidence, which includes treatment records dating from 1972 forward, does not suggest an aggravation of the asthma during service--there is no history or findings suggestive of worsened or more frequent symptoms or impairment due to the asthma--and VA physicians have provided highly probative opinions (i.e. opinions based on review of the record and supported by detailed rationale) that there was no aggravation during service.  Finally, the record contains no countervailing competent medical evidence as to aggravation.  Thus, the Board finds the record includes clear and unmistakable evidence of no increase during service and the second prong of the presumption of soundness is rebutted.  

The Board has also considered whether service connection is warranted on a secondary basis as due to the service-connected allergic rhinitis.  The Board finds no probative evidence in support of such a connection, however:  the evidence suggests that the Veteran's asthma onset at the latest concurrently with his allergic rhinitis, the medical records associated with treatment for allergic rhinitis do not document worsened symptoms of asthma which would be suggestive of aggravation, and there is no medical opinion suggesting a link, though there is a highly probative opinion that the asthma was not caused or aggravated by the allergic rhinitis.   

In sum, the Board finds the Veteran's asthma preexisted service, was not aggravated by service, and is not secondary to the service-connected allergic rhinitis.  Thus, the Board finds service connection is not warranted and the claim is denied.  

Psychiatric Disorder

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with VA regulations; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in service stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304.

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3).

An October 1966 treatment record reflects the Veteran's history of feeling "sick all over" with his stomach "in knots."  He denied nausea, vomiting, or cramps.  After examination, the Veteran was provided Maalox and Librium.  It appears that the examiner believed the symptoms were related to anxiety.  A subsequent October 1966 treatment record reflects the Veteran's history that he was still having substernal and epigastral burning and discomfort.  Examination was nonrevealing.  The Veteran was assessed with rule out ulcer, and the prescribed medications were renewed.  An upper gastrointestinal series was performed which ruled out ulcer.  The etiology of the symptoms was not determined, but the evidence documents that by November 1966, the symptoms had resolved with the use of antacids and Librium.  Subsequent records reflect no additional complaints suggestive of anxiety, and the November 1966 and June 1967 examination records reflects normal clinical findings for the psychiatric system and negative histories as to frequent trouble sleeping, depression or excessive worry, frequent or terrifying nightmares, loss of memory or amnesia, bed wetting, or nervous trouble of any sort.  

A June 2000 VA treatment record reflects a diagnosis of depressive disorder.  A December 2000 examination record reflects the Veteran's history of stressors such as his wife leaving him in 1989 and losing a significant amount of money in a business venture.  When asked about his military history, he indicated that he was in combat in Vietnam.  After examination, he was diagnosed with depressive disorder.  

An April 2001 VA treatment record reflects the Veteran's history of being depressed since approximately 1995-1996, when his wife left him and he lost his business and went through a legal battle with his business partner.  The Veteran explained that for the previous four to five years, he had had no energy and felt tired all the time.  He also reported being a shy person, with a fear of public speaking and heights.  He denied panic attacks but indicated that he got very nervous in crowded areas.  He denied a history of psychiatric treatment prior to 2000.  He indicated that he served during the Vietnam War but denied being in combat.  

A July 2002 VA treatment record reflects the Veteran's history that he was unable to be in crowds, especially with black people, as he was involved in a racial riot during service.  The Veteran also reported nightmares of some of the things that happened while he was in Vietnam, and he indicated his desire to be seen in the PTSD clinic.  

The Veteran testified before a Decision Review Officer (DRO) in April 2003.  The transcript of the hearing is not available but the notes prepared by the DRO are.  The notes indicate that the Veteran reported that he flew to Vietnam from Clark Air Force Base (AFB) in 1965.  

An April 2003 VA treatment record reflects the Veteran's history that he flew from Clark AFB to Saigon during service.  The Veteran indicated that he had to kick people off the plane because they wanted to steal from the plane, that the plane was shot at when leaving the airbases in Vietnam which required them to lay on the floor and shoot flares, and that he was involved in a race riot which started in the airmen club.  The record reflects the initial diagnosis of PTSD.  

In June, October, and November 2003, the Veteran reported in-service stressors of working on flights to Vietnam which received gunfire, having to physically prevent Vietnamese from coming on the planes, and being at a race riot in approximately 1965 or 1966.  

A July 2004 VA treatment record reflects the Veteran's history that while stationed in Clark AFB, he flew twice weekly to various Vietnam airbases.  He indicated that "sometimes the planes did dangerous maneuvers in order to deliver materials with the risk of death of its crew if mistakes were made" and that the crew had to physically prevent Vietnamese nationals from getting on planes.  He reported that "although he did not recall the plane being hit by gunfire, such events did occur."  He also reported that there was a race riot in 1967 while he was at Clark AFB and he was caught in the middle of the fighting.  After examination, the Veteran was assessed with PTSD and anxiety disorder.  

In February 2005, the Veteran provided testimony before a VLJ.  The Veteran testified that he did a tour at Clark AFB during service, during which time he went to Vietnam two to three times each week.  He denied that anyone actually fired at him, but indicated that there was a "constant barrage of fire" when the plane was on the landing strip.  He reported that he kept a flight log so he could receive combat pay.  He denied any mental conditions during service.  

In September 2006, the Veteran reported that the race riot occurred between February and July 1965 and submitted a legible copy of his "flight log."    

In March 2010, an archivist with the Air Force Historical Research Agency reported that there was no evidence to suggest a race riot occurred at Clark AFB in 1965.  The archivist stated that he reviewed the three main organizations that operated from Clark AFB in 1965 and found that none of the units had noted any disturbances at the Airmen's Club, race riots, or any such events on or off base in 1965.  The archivist added that, "in fact, each noted that morale was high" and that many visitors were constantly visiting the base, which suggested that nothing was taking place that would have disrupted the normal routines of Clark.  The archivist stated that a race riot would have "most certainly been mentioned, and the base would have been closed and put under lock down to control the situation and maintain order."  

After review of the evidence, the Board finds service connection must be denied because the competent, probative evidence does not suggest that a psychiatric disorder onset in service or is causally related to service.  Although the service medical records reflect complaints of anxiety in October 1966, the evidence does not suggest the existence of a chronic psychiatric disorder which onset in service or existed continuously since service:  the subsequent medical evidence indicates that the symptoms resolved without recurrence by November 1966; the Veteran denied any psychiatric symptoms on examination in 1966 and 1967; post-service, he has denied any psychiatric problems during service and has not reported continuity of symptomatology, and the first evidence of a psychiatric disorder dates in 2000, approximately 33 years after separation.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Thus, the Board finds the probative evidence does not suggest the existence of chronic psychiatric symptoms, or a chronic psychiatric disorder, during service.  

Further, the Board finds the record does not include competent, probative evidence linking a psychiatric disorder to service.  The Board acknowledges that the record includes assessments of PTSD based on service.  The Board finds the stressors upon which the diagnoses are based are not probative, however.  

Initially, the Board finds the stressor of witnessing a race riot while stationed at Clark AFB is not probative.  The Board acknowledges that the Veteran is competent to report that he witnessed a race riot (and that M.M. is competent to report that the Veteran told her about witnessing a race riot when he returned from the Philippines).  However, these histories are contradicted by the Air Force's records, as detailed by the archivist, and the Board finds the records created by the three main organizations at Clark AFB in 1965 are significantly more credible, and thus more probative, than the Veteran and M.M.'s current histories of a race riot.  The Board notes that the Veteran has alternately contended that the race riot occurred in 1966 or 1967 and acknowledges that these dates were not checked to verify the existence of the reported race riot.  The record indicates that the Veteran only served in the Philippines for three months and five days between May and October 1965, however.  See May 1965 (referencing upcoming tour of duty to Philippines; indicating the Veteran would be seen by "Ears, Nose, and Throat," upon return) and October 1965 (referencing treatment for upper respiratory symptoms) service treatment records.  As such, the Board finds the existence of a race riot in 1966 or 1967 could not verify the reported stressor.  

The Board finds the stressors based on travel to Vietnam are also not probative.  As noted above, the evidence indicates that the Veteran only served at Clark AFB between May and October 1965.  The "flight log" submitted by the Veteran references flights from Clark AFB to/from Vietnam prior to May 1965, however.  The Board finds the May 1965 service treatment record referencing the Veteran's upcoming tour of duty (TDY) to the Philippines is more credible, and thus more probative, than the unofficial flight log he has submitted in conjunction with this claim.  The Board acknowledges that the Veteran has reported that he received combat pay based on travel to Vietnam.  This history is not corroborated by the available service personnel records, however, and based on the Veteran's history that it was awarded based on his unofficial flight logs, which reference trips that predate his arrival at Clark AFB, the Board finds the history of combat pay is not credible, and thus not probative, evidence which could corroborate the reported stressor.  In sum, the Board finds the reported stressors are not credible.  As such, the diagnoses of PTSD, which are solely based on these stressors, are not probative.  

In conclusion, the Board finds the diagnoses of PTSD are not probative and that the evidence does not suggest that a different psychiatric disorder, such as the depressive disorder or anxiety disorder, onset in service or is causally related to service:  there is no probative evidence of an in-service onset and no competent evidence linking the psychiatric disorder to service.  Thus, service connection is not warranted, and the claim is denied.  

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Substantially compliant notice was sent in June and October 2003, June and September 2004, August 2006, and May 2008, and the claims were readjudicated in June 2009 and March 2011 supplemental statements of the case.  Mayfield, 444 F.3d at 1333.

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the appellant physical examinations, obtained medical opinions as to the link between asthma and service, attempted to verify the reported stressors, to include by contacting the Air Force Historical Research Agency, and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file, and the appellant has not contended otherwise.  The Board notes that the transcript of the April 2003 DRO hearing is not of record.  The Veteran has been informed of this, however, and the Board finds no prejudice results because the record adequately reflects the Veteran's histories regarding his asthma and psychiatric disorder:  the record includes the notes written by the DRO during the hearing, the record includes copious statements from the Veteran regarding his asthma and psychiatric disorder, and the record includes the transcript from the February 2005 Board hearing.  Finally, the Board is satisfied that there has been substantial compliance with the remand directives issued in the previous Board decisions.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The Board acknowledges that a VA mental health examination was not provided.  The Board finds no such examination is needed, however, because the probative evidence does not suggest the existence of a chronic disorder during service or a causal relationship between service and a currently diagnosed disorder and does not establish the existence of the reported in-service stressors.  38 C.F.R. § 3.159(c)(4).  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.


ORDER

Service connection for asthma is denied.

Service connection for a psychiatric disorder is denied.  



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


